DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/03/2022 has been entered.
Claims 1, 3, 4, 20, 26, 51 and 52 are amended and claims 14, 15, 17, 38, 39, 42 and 48 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.
Claims 1, 3, 4, 11, 20, 21, 23, 26, 29, 31, 51 and 52 are under examination.
  
Effective Filing Date
Applicant’s claim for the domestic benefit of prior-filed applications under 35 U.S.C. 365 and 119(e) in the Application Data Sheet (ADS—p. 3) and the first paragraph of the instant specification is acknowledged.  No foreign priority claims are made (see p. 4 of the ADS).  Under the AIA , the effective filing date of a claimed invention is the earlier
The actual filing date of the application;
OR
The filing date to which the application is entitled to a right of foreign priority or domestic benefit as to such claimed invention.
Note that with regard to claiming domestic benefit of prior-filed applications, MPEP 211.05 sets forth the disclosure requirements:
To be entitled to the benefit of the filing date of an earlier-filed application, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or earlier-filed nonprovisional application or provisional application for which benefit is claimed); the disclosure of the invention in the prior application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, except for the best mode requirement. See Transco Prods., Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). Accordingly, the disclosure of the prior-filed application must provide adequate support and enablement for the claimed subject matter of the later-filed application in compliance with the requirements of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, except for the best mode requirement.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Based on the information given by Applicant and an inspection of the prior applications, the examiner has concluded that the subject matter defined in the instant claims is supported by the disclosure in PCT/IL2017/050619 and provisional application serial no. 62/345,802 because the claimed invention is disclosed in said application. The priority date of claims 1, 3, 4, 11, 20, 21, 23, 26, 29, 31, 51 and 52 of the instant application is deemed to be 06/05/2016.  

Rejections Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 101
The rejection of claims 1, 3, 4, 11 and 29 under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more is withdrawn in response to Applicant’s amendment of the claims. Specifically, the claims are amended to incorporate the limitation that said peptide comprises a stabilizing moiety bound to the C-terminus amino acid sequence, which renders the peptides markedly different from products of nature. 


Claim Rejections - 35 USC § 102
The rejection of claim 3 under 35 U.S.C. 102(a)(1) as being anticipated by Anderson (WO 2015/074048—on IDS filed 02/06/2019) is withdrawn in response to Applicant’s amendment of the claims. Specifically, claim 3 has been amended to incorporate the limitation that said peptide comprises a stabilizing moiety bound to the C-terminus amino acid sequence. Anderson teaches isotopically labeling the disclosed peptides (EEAR, CSFEEAR) in which at least one of the glutamic acids are γ-carboxylated (see at least claims 1-3). The isotopically labeled peptide “can be made in which the chemical structure is maintained, but one or more atoms are substituted with an isotope such that a mass spectrometer (MS) can distinguish the labeled peptide from the normal peptide” (see p. 6, paragraph [0032]). Anderson discloses that the most commonly used stable isotopes are 13C and 15N (see p. 25, paragraph [0082]). Anderson teaches that these 13C and 15N isotopes are “commercially available as FMOC derivatives”, although they do not disclose FMOC attachment to the C-terminal of the peptide itself (see p. 7, paragraph [0032]). Finally, Anderson teaches that the 

Claim Rejections - 35 USC § 103
The rejection of claim 3 under 35 U.S.C. 103 as being unpatentable over Anderson (WO 2015/074048) in view of Margaritus (WO 2013/177584—on IDS filed 02/06/2019) is withdrawn in response to Applicant’s amendment and upon further consideration. The reference by Margaritus was cited for its teachings of how to formulate peptides in pharmaceutically acceptable, soluble excipients. Claim 3 has been amended to recite that the molecule comprises a stabilizing moiety bound to the C-terminus amino acid sequence of said molecule, which Magaritus does not address. 

The rejection of claims 3, 51 and 52 under 35 U.S.C. 103 as being unpatentable over Anderson and Margaritus as applied to claim 3 above, and further in view of Strominger (WO 2006/031727—of record) is withdrawn in response to Applicant’s amendment and upon further consideration. As was noted above, the rejection of claim 3 as being unpatentable over Anderson in view of Margaritus was withdrawn. A new rejection is made herein.



The rejection of claims 1, 3, 4, 11, 20, 21, 23, 26, 29, 31, 51 and 52 under 35 U.S.C. 103 as being unpatentable over Anderson, Margaritus and Caitlin Smith and further in view of Strominger (WO 2006/031727—of record) is withdrawn in response to Applicant’s amendment and upon further consideration. A new rejection is made herein.

New Objections/Rejections

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: PEPTIDES THAT INHIBIT BINDING OF EPCR TO ITS LIGAND TO TREAT INFLAMMATION.

New Rejections
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 3 is recites “which inhibits binding of an endothelial cell protein C receptor (EPCR) ligand to said EPCR attached to a heterologous moiety”, which renders the claim unclear and vague. Specifically, it not clear from the wording whether the heterologous molecule is attached to the EPCR or the peptide molecule. Note that this rejection could be overcome by amending claim 3 to recite something like:
A molecule comprising an amino acid sequence of up to 7 amino acid residues which inhibits binding of an endothelial cell protein C receptor (EPCR) ligand to said EPCR5X5X6X7, wherein the X7 residues are glutamic acid, the X6 residue is alanine, and the X7 residue is selected from the group consisting of an arginine and a lysine, wherein said molecule comprises a γ-carboxylation modification in at least one of said glutamic acid residues, wherein said molecule is attached to a heterologous moiety, and wherein said molecule comprises a stabilizing moiety bound to the C-terminus amino acid sequence of said molecule.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 51 and 52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
Claim 51 recites:
An isolated peptide comprising an amino acid sequence which inhibits binding of an endothelial cell protein C receptor (EPCR) ligand to said EPCR, wherein said amino acid sequence comprises X5X5X6X7, wherein the X7 residues are glutamic acid, the X6 residue is alanine, and the X7 residue is selected from the group consisting of an arginine and a lysine, wherein said peptide comprises a γ-carboxylation modification in at least one of said glutamic acid residues, and wherein said peptide comprises a stabilizing moiety bound to the C-terminus amino acid sequence of said peptide and an amine protecting moiety bound to the N-terminus amino acid sequence of said peptide.

Thus, claim 51 encompasses a genus of peptides of unrecited length that are capable of inhibiting binding between an EPCR ligand to its receptor. Claim 52, which depends 
To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. The instant specification discloses a single peptide, peptide 6 (SEQ ID NO: 6), which has four amino acid residues (see p. 54, line 20), which was found to have the required inhibitory characteristics (see Figure 4; also p. 9, lines 7-13; also p. 12, lines 19-23). The single species having the required inhibitory function is not representative of the genus of peptides having 25 amino acid residues or more (the definition in the specification was non-limiting – the peptide “comprises”). Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). With the exception Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. Therefore, only isolated peptides comprising the amino acid sequence set forth in SEQ ID NO: 6, but not the full breadth of the claim meets the written description provision of 35 U.S.C. §112, first paragraph. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Notice for all US Patent Applications filed on or after March 16, 2013: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 4, 11, 20, 21, 23, 26, 29, 31, 51 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (WO 2015/074048—of record) in view of Anderson et al. (20150050303—hereafter referred to as “Anderson II) and Caitlin Smith (https://www.biocompare.com/Editorial-Articles/117894-Peptide-Synthesis—originally published 10/25/2012—hereafter “Smith” —of record). Claims 1 and 3 have been amended to recite a stabilizing moiety bound to the C-terminus amino acid sequence. The first factor to consider when making a rejection under 35 U.S.C. 103(a) is to determine the scope and contents of the prior art. Anderson teaches various peptides including EEAR, CSFEEAR, in which at least one of the glutamic acids are γ-.
Anderson also teaches that the peptides of the invention can be used to generate antibodies that are used to immunize animals to generate antibodies (see pages 7-8, paragraph [0035]), thus the peptides must be formulated in physiologically acceptable carriers. Finally, Anderson teaches that the peptides used to generate antibodies are attached to contain additional C-terminal residues and that those in turn may be attached to keyhole limpet hemocyanin, both of which meet the limitation of a heterologous moiety as set forth in claims 3 and 31. Anderson does not teach that the isolated peptide is at least 95% pure, as is recited in claims 1 and the dependent claims. The WO document by Anderson also does not teach the attachment of a stabilizing moiety bound to the C-terminus amino acid sequence as recited in claims 1 and 3. These issues are considered in turn.
(i) Regarding the level of purity, Anderson teaches that the “monitor peptides” of the invention are typically purified to >90% purity (see p. 7, 1st paragraph, paragraph [0032]). Thus, while the WO document by Anderson suggests greater than 90% levels of purity, it does not explicitly teach a 95% purity level. Nevertheless, Smith indicates that 90%-95% levels of purity should be used in quantitative bioassays, chromatographic standards, etc. (see paragraph “Higher levels of purity” bridging ex vivo biological assays.
(ii) Regarding the amino acid sequence comprising a stabilizing moiety bound to the C-terminus amino acid sequence, the PGPUB by Anderson and colleagues (Anderson II) teaches that therapeutic and diagnostic peptides can be modified with various protecting groups, for instance, “an N-terminal acetyl group…and/or a C terminal amide” (see paragraphs [0153]-[0154]; [0159]). In addition, Anderson II also teaches that individual amino acid residues can be modified (see paragraphs [0151]-[0152], including the list at Table 2). Anderson II discloses that modifications are typically made at the N- or C-terminal (see paragraph [0157]). Finally, it is also noted that Anderson II teaches that it is preferable to use pharmaceutically acceptable carriers (see paragraph [0172]).
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to modify the teachings of Anderson by modifying the N- and C-termini of the peptides, as taught by Anderson and colleagues because such modifications are known to increase half-life and stability (see paragraphs [0159]; 
Thus the claims do not contribute anything non-obvious over the prior art.

Response to Arguments
Although the rejection made herein is new, the arguments at pages 9-10 of the Remarks filed 01/03/2022 assert that the WO document by Anderson teaches monitor peptides used in detection and assessment for diseases and thus do not suggest pharmaceutical compositions. 

The arguments have been fully considered, but are not found persuasive. The phrase “pharmaceutical composition” is given its broadest reasonable interpretation, namely formulating the composition in an excipient that is compatible with pharmaceutical use or physiologically acceptable. Anderson teaches that the peptides of the invention can be used to generate antibodies that are used to immunize animals to generate antibodies (see pages 7-8, paragraph [0035]), thus the peptides must be formulated in physiologically acceptable carriers. In addition, Anderson II contemplates 

Although the rejection made herein is new, the arguments at pages 11-12 and again at pages 13-14 of the Remarks filed 01/03/2022 assert that Anderson teaches away from adding a stabilizing moiety to their diagnostic peptides because whether intended as monitor peptides or SIS peptides, the peptides are intended to be cleaved by proteolytic enzymes that are added to the sample (citing paragraph [0033] of Anderson).

This argument has been fully considered, but is not found persuasive. Although Anderson teaches diagnostic peptides that may eventually be cleaved when used, there is still a motivation to manufacture stable peptides until such use. Peptides are stored and thus must be stable during storage. This is strongly suggested by the teachings of Anderson II, which teaches both therapeutic and diagnostic peptides and that such peptides should be protected (see paragraphs [0153]-[0155]; [0272]).

Although the rejection made herein is new, the arguments made at p. 12 of the Remarks filed 01/03/2022 assert that the person having ordinary skill in the art would not be motivated to purify peptides designed for diagnostic use, asserting that “Smith merely relates to the level of purity typically needed when designing peptides for in vitro and in vivo applications. Smith states that peptides purified to the >90% to >95% level are best for quantitative bioassays, quantitative phosphorylation and proteolysis studies, electrophoresis markers and chromatography standards, while peptides purified to highest level of >98% purity is reserved for in vivo studies, clinical trials and drug studies.”

This argument has been fully considered but is not found persuasive. As noted by Applicant, Smith teaches a range of purification that teaches an upper limit of >95% level for in vitro assays (see the bottom of p. 2), such as would be used in diagnosis. This is an explicit suggestion that diagnostic peptides can and should be purified to a greater than 95% level.

Claims 51 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Bauzon (WO 2014/151683) in view of Anderson II (20150050303—cited above). The first factor to consider when making a rejection under 35 U.S.C. 103(a) is to determine the scope and contents of the prior art. Bauzon teaches an EEAR-comprising Protein S peptide with Gla domains fused to an EGF sequence (see p. 43, lines 10-29; Figure 5), which meets the limitations of a peptide comprising EEAR that comprises at least one γ-carboxylation modification of one of the glutamic acid residues. The second factor to consider is to ascertain the differences between the prior art and the instant claims. The WO document by Bauzon does not teach that the peptide comprises a stabilizing moiety, such as an amide bound to the C-terminus amino acid sequence of the peptide and an amine protecting moiety bound to the N-terminus amino acid sequence of the peptide.
Anderson II teaches that therapeutic and diagnostic peptides can be modified with various protecting groups, for instance, “an N-terminal acetyl group…and/or a C terminal amide” (see paragraphs [0153]-[0154]; [0159]). It would have been obvious to the person of ordinary skill in the art at the time the invention was made to modify the teachings of Anderson by modifying the N- and C-termini of the peptides, as taught by Anderson II because such modifications are known to increase half-life and stability (see paragraphs [0159]; [0336] of Anderson II). The person of ordinary skill in the art would have been motivated to protect the proteins with the modifications because Anderson II teaches that such protecting groups limit “undesirable chemical reactions” (paragraph [0154]). In addition, Bauzon teaches that there is a motivation to increase 
Thus the claims do not contribute anything non-obvious over the prior art.

Conclusion
No claim is allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Xiaoping Du (WO 2014043594—hereafter “Du”) teaches the myristoylated peptide (mP5: Myr-EEARE—see p. 116, paragraph [00420]). Du also teaches that the peptides are upwards of 95% pure (see paragraph [00273]) and can be formulated as pharmaceutical compositions (see paragraph [00254]). Du teaches the peptides can be fused to an Fc to improve half-life (a heterologous moiety—see paragraph [00227]). Du also teaches various modifications to the N- and C-termini of the encompassed peptides (see paragraph [00212]):
When the compounds are peptides, they can be modified, for instance, by glycosylation, amidation, carboxylation, or phosphorylation, or by the creation of acid addition salts, amides, esters, in particular C-terminal esters, and N-acyl derivatives, as discussed above. The peptides also can be modified to create peptide derivatives by forming covalent or noncovalent complexes with other moieties. Covalently bound complexes can be prepared by linking the chemical moieties to functional groups on the side chains of amino acids comprising the peptides, or at the N- or C-terminus.

Du contemplates the substitution of one of the amino acids in the encompassed peptides with one or more synthetic amino acids, including γ-glutamic acid (p. 46 [00175]), however, γ-glutamic acid is one in a list of over six dozen possible synthetic 
The PGPUB by Salas et al. (2015/0353911) discloses that all glutamic acid residues in the “Gla domain”, which “refers to the conserved membrane binding motif which is present in vitamin K-dependent proteins, such as prothrombin, coagulation factors VII, IX and X, proteins C, S, and Z…are potential carboxylation sites for γ-carboxylation” (see paragraph [0100]). Nevertheless, Du is silent with respect to the disclosed peptides being vitamin K-dependent proteins or related to prothrombin, coagulation factors VII, IX and X, proteins C, S, and Z. Similarly, Bauzon (WO 2014/151683) teaches using Gla domain containing proteins (prothrombin, Factors VII, IX, X, proteins S and C) as targeting agents for cell membranes (targeting phosphatidylserine—see abstract), but Du does not teach that the peptides disclosed therein are related to vitamin K dependent (i.e., Gla domain-containing) proteins.
Finally, the reference by Mediannikov (US 2013/0252901—of record) teaches various isolated peptides, including EEAK and EEAR, which also may comprise stabilizing moieties bound to the N- and C-terminals (see paragraphs [0045]; [0027]-[0034]; [0043]). There is, however, no disclosure that the encompassed peptides are γ-carboxylated or related to any vitamin K dependent proteins. Rather, the peptides in Mediannikov are selected for their ability to block interaction of amyloid-β peptide with Zn(II) ions (see paragraph [0026]). There is no clear motivation in the prior art to γ-carboxylate the glutamic acid residues of the peptides disclosed in Mediannikov.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649